EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kregg A. Koch on 10 August 2022. Please see the attached Interview Summary for details.

The application has been amended as follows:
Claim 1 has been amended to read:
1.	A diagnostic device for characterization of particles from a patient’s airways, when the patient is ventilated by a ventilator, comprising:
	a particle detector configured to be connected to a conduit for passing expiration fluid from said patient, said particle detector [is] being configured for obtaining particle data related to physical properties of particles exhaled from said patient’s airways, wherein said particles are aerosols, and wherein said physical properties includes at least number of particles and size; and
	a programmable data processing apparatus configured to analyze said particle data obtained by said particle detector and to detect [an abnormal condition of a lung] at least a partial collapse of a lung;
	wherein said programmable data processing apparatus is configured to adjust said ventilator based on said particle data related to physical properties of said particles.

Claim 21, line 1 has been amended to replace the term “Claim” with the term - - claim - -.

Claim 23 has been amended to read:
23.	A diagnostic device for characterization of particles from a patient’s airways when the patient is ventilated by a ventilator, comprising:
	a particle detector configured to be connected to a conduit for passing expiration fluid from said patient, said particle detector [is] being configured for obtaining particle data related to physical properties of particles exhaled from said patient’s airways;
	wherein said particles are aerosols, and wherein said physical properties includes at least [a] number of particles and size; and
	a programmable data processing apparatus configured to analyze said particle data obtained by said particle detector to detect [an abnormal condition of said lung] at least a partial collapse of a lung and adjust said ventilator based on said particle data related to physical properties of said particles by optimizing positive end expiratory pressure (PEEP) and/or continuous positive airway pressure (CPAP) to [avoid at least one of] mitigate a partial collapse of a lung of said patient’s airways[,] and/or avoid over dimension, over distension, and abrasive damages of said lung.

Claim 24 has been amended to read:
24.	The diagnostic device of [Claim] claim 23, wherein said programmable data processing apparatus is configured for analyzing said particle data obtained only by said particle detector [to diagnose and/or monitor a condition of said patient’s airways].

Claim 25 has been amended to read:
25.	The diagnostic device of [Claim] claim 23, further comprising a particle collector configured to be connected to said conduit downstream said ventilator, the particle collector configured to obtain said particle data related to physical properties of particles exhaled from said patient’s airways, wherein said particles are collected by collection plates in said particle collector and sorted according to their size or mass.


Claim 27 has been amended to read:
27.	The diagnostic device of [Claim] claim 23, further comprising a particle collector configured to be connected to said conduit downstream said ventilator, the particle collector configured to obtain said particle data related to physical properties of particles exhaled from said patient’s airways, wherein the particle collector is an impactor.

Claim 28 has been amended to read:
28.	The diagnostic device of claim 1, further comprising a display unit configured to display [the information and provide a warning associated with said abnormal condition of the lung, wherein the display unit is configured to provide a warning associated with said abnormal condition of said lung responsive to the information provided by the programmable data processing apparatus indicating a change in at least one of the number or size of said particles] information indicating a change in at least one of the number or size of said particles and provide a warning associated with the partially collapsed lung responsive to the change in at least one of the number or size of said particles.


The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a diagnostic device comprising a programmable data processing apparatus configured to analyze particle data related to physical properties of particles exhaled from a patient’s airways and to detect at least a partial collapse of a lung, wherein the particles are aerosols, and wherein the physical properties include at least number of particles and size, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791